IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0845
                              Filed March 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GASTON KEAHNA, III,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



      A defendant appeals his sentence for possession of a controlled substance,

third offense. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                        2


TABOR, Judge.

      Gaston Keahna pleaded guilty to possession of a controlled substance, third

offense.   He admitted holding a baggie of methamphetamine when officers

arrested him for violating probation on a domestic-abuse assault charge. The

district court imposed a prison term not to exceed five years. Keahna claims the

court should have suspended his sentence and placed him on probation. Finding

no abuse of discretion, we affirm his prison sentence.

      The State charged Keahna with possession of a controlled substance, third

or subsequent offense, and as a habitual offender, in violation of Iowa Code

sections 124.401(5), 902.8, and 902.9(1)(c) (2019). In a negotiated plea, the State

agreed to dismiss the habitual-offender enhancement and recommend that any

term be concurrent to his sentence in a pending domestic-abuse assault case. In

February 2020, Keahna entered his guilty plea, acknowledging his responsibility

for the prior offenses. In May, he appeared for sentencing on both this offense

and the assault conviction. The court sentenced him to an indeterminate five-year

term of imprisonment, as well as a $750 fine plus surcharge. The court suspended

the fine and surcharge. The court ordered the prison term to run concurrently with

the two-year sentence imposed in the assault case.1 Keahna now appeals.2



1 Keahna also appealed his sentence for the domestic-abuse assault. See State
v. Keahna, AGCR338080, Sup. Ct. No. 20-0857. Keahna moved to consolidate
those appeals before briefing. The State resisted, arguing it did not know what
issues Keahna would raise. The supreme court denied the motion to consolidate.
2 Under Iowa Code section 814.6 (2020), defendants cannot appeal a conviction

following a guilty plea (other than class “A” felonies) without good cause. Good
cause exists when a defendant challenges the sentence rather than the
plea. State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020). Because Keahna is
challenging his sentence, he has good cause to appeal.
                                         3

       We review sentencing challenges for correction of legal error. State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We will reverse a sentence only if

we find the district court abused its discretion in choosing the punishment or

allowed a defect into the sentencing procedure. Damme, 944 N.W.2d at 103. It is

not our job to “second guess” the sentencing court’s decision. Id. at 106. Instead,

we check to see if the court reached its decision for clearly untenable reasons or

on unreasonable grounds. Id.

       To start, Keahna does not argue the district court imposed a sentence

outside statutory limits. Thus, the sentencing decision “is cloaked with a strong

presumption in its favor.” Formaro, 638 N.W.2d at 724. Nor does Keahna contend

the court considered improper factors.       Indeed, he acknowledged the court

considered his age, his prior convictions, his mental-health and substance-abuse

history, available treatment options, and the nature of the offense.

       Rather, Keahna’s only claim is that the court should have “placed [him] on

probation and ordered [him] to participate in treatment and counseling.” In his

view, either outpatient or residential treatment would have provided the structure

he needed “without the additional expense incurred by incarcerating [him].” He

emphasizes that the presentence investigation (PSI) report recommended a

suspended sentence and probation under the supervision of the Fifth Judicial

District, Department of Correctional Services.

       But as the State points out, “sentencing recommendations contained in the

PSI are not binding on the court.” State v. Headley, 926 N.W.2d 545, 552 (Iowa

2019) (citing State v. Grgurich, 253 N.W.2d 605, 606 (Iowa 1977)). Weighing

against the PSI report’s recommendation for probation was Keahna’s lengthy
                                         4


criminal history, including four prior drug convictions. Beyond his rap sheet, the

record showed Keahna needed assistance with his substance-abuse issues. The

prosecutor noted at sentencing that “[the State] had an arrangement for

Mr. Keahna to go to the Salvation Army” but he “either left voluntarily or otherwise

chose not to participate” in that rehabilitation program. Defense counsel did not

dispute that characterization, but asserted if Keahna “were to be given another

opportunity to get into a long-term structured program, he could be successful.”

       The court reasonably rejected the defense assertion.        When choosing

between prison and probation, a sentencing court must select the option that best

balances a defendant’s opportunity for rehabilitation and the community’s

protection. See Damme, 944 N.W.2d at 106 (citing Iowa Code § 901.5). The

sentence here strikes that balance. Keahna cannot show an abuse of discretion.

       AFFIRMED.